DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The Amendment filed 08/22/2021 has been entered. Claims 1-92 haven been canceled. Claims 93-96 are added. Claims 93-96 are pending in this application.

 Response to Arguments
Applicant's arguments filed on 08/22/2021, have been fully considered and entered but are not persuasive/ moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Please note for claims 93-95 are rejected under 112(b) or 112 second paragraph. The applicant did not highlight the support from the current specification nor the provisional for the amendment limitation “a limited set of context values”. The examiner will consider the original definition that this limitation, under broadest reasonable interpretation, means that the lowest frequency context are shared between the 32x32 and 16x16. Applicant is advised to avoid using such confusing terminologies that have not been defined on the specification. Please note: other interpretations might invokes 112 (a) or 112 first paragraph as well as being restricted by original presentation.
Please note claim 96 is rejected under 101.  Applicant is advised to amend it to be in the context of decoder/encoder system/method.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 93-95 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 93 recites the limitation “…transform block is either 16x16 or 32x32, determining a value for a context for the context-encoded significant coefficient flag from a limited set of context values”. The examiner is not definite about this limitation/claim how determining the context set from a limited set!!! and what is this set and its limit!!! Does this means sharing the context between the 16x16 and 32x32, where this meaning is consistent with the original presentation. Please note: this is the meaning that the examiner is going to use.
Claim 94 recites the limitation “…8x8 transform block size; determining a second context for the second context-encoded significant coefficient flag, where a value of the second context is not part of the limited set of context values”. The examiner is not definite about this limitation/claim how determining the second context set that is not part of the limited set!!! and what is this set and its limit!!! Does this means sharing the context between the 16x16 and 32x32 but not for the 8x8, where this meaning is consistent with the original presentation. Please note: this is the meaning that the examiner is going to use.
Regarding claims 94-95, dependent claims are rejected based on their dependency from the rejected claim 93.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 96 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) counting the number of coefficient with absolute value greater than 1, and limiting this counter to 3. This judicial exception is not integrated into a practical application because claim 96 did not recite encoder/decoder system as claim 95. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea, this abstract idea is not integrated into a practical application or improvement. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application or improvement, the claim did not recite additional element. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 93-94 are rejected under 35 U.S.C. 103 as being unpatentable over Sasai et al. (US 20120177300 A1, claiming provisional priority to 61431912), hereinafter Sasai2.
Regarding claim 93, 
Sasai2 teaches a method comprising: receiving a context-encoded significant coefficient flag, the context-encoded significant coefficient flag is associated with a lowest frequency position of a transform block and the transform block has a transform block size (Here, the high frequency area is further segmented into a partial area TOP corresponding to the upper end portion “the portion enclosed by diagonal lines from the upper right to the lower left” [0172]; Fig. 11); when the transform block size of the transform block is either 16x16 or 32x32 (schematic diagram shown as each of (b) to (c) in FIG. 11); determining a value for a context for the context-encoded significant coefficient flag (Fig. 8-10; More specifically, in an exemplary case where a coefficient position is one of coefficient positions in a 2x2 block including at least one direct component, in particular, a case where a coefficient position is one of the positions shown as LFR in the schematic diagram shown as each of (b) to (c) in FIG. 11, it is determined that the input signal SI is a coefficient corresponding to a low frequency component [0142]); 
Sasai2 further teaches common “shared” content between the 16x16 block and 32x32 block (Table 7 is used to set a shared context irrespective of the block size of the input signal SI and whether the input signal SI is a low frequency component or a high frequency component.  For example, Table 7 corresponds to a large block size such as a block size C “for example, a 16 x 16 block size”, a block size D “for example, a 32 x 32 block size” [0119][0207]); and decoding the context-encoded significant coefficient flag using the determined context (It is obvious to one with ordinary skills in the art to apply the teaching to the decoder presented by Fig. 13-15).


Regarding claim 94, 
Sasai2 teaches all the limitations of claim 93, as outlined above.
Sasai2 further teaches receiving a second context-encoded significant coefficient flag, the second context encoded significant coefficient flag is associated with a second transform block having an 8x8 transform block size (Fig. 8-10; More specifically, in an exemplary case where a coefficient position is one of coefficient positions in a 2x2 block including at least one direct component, in particular, a case where a coefficient position is one of the positions shown as LFR in the schematic diagram shown as each of (a) in FIG. 11, it is determined that the input signal SI is a coefficient corresponding to a low frequency component [0142]); determining a second context for the second context-encoded significant coefficient flag, where a value of the second context is not part of the limited set of context values (Table 6 correspond to a block size B (for example, an 8x8 small block size [0119]).  

Claims 95-96 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sasai2, in view of (THOMAS WIEGAND et al., "WD3: Working Draft 3 of High-Efficiency Video Coding", JCTVC-E603, Joint Collaborative Team on Video Coding (JCT-VC) of ITU-T SG16 WP3 and ISO/IEC JTC1/SC29/WG11, pp. 1-215, March 16-23, 2011, Beneva, Switzerland), hereinafter WD3, and in further view of Sole Rojals et al. (US 20120230417 A1 claiming provisional priority to 61497345 and 61450555), hereinafter SoleRojals.
Regarding claims 95-96 are rejected in view of WD3 (for example sub-section 9.3.3.1) which is presented as an admitted prior-art “specification [0040]-[0045] [0051] and Fig. 3”, wherein the value of the counter of the coefficient with absolute value greater than 1 “coeff_abs_level_greater1 flag” is limited or constrained to 4. It is KSR obvious to try other values (limit the counter to 3) where the predictable results would be to reduce the number of contexts while decreasing the coding efficiency.
SoleRojals teaches limiting the counter from 4 to 2 [0141][0142]. It is KSR obvious to try other values (limit the counter to 3) where the predictable results would be to reduce the number of contexts while decreasing the coding efficiency ([0011]-[0014]).

Claims 95-96 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sasai2, in view of WD3, and in further view of KAO et al. (US 20090196355 A1), hereinafter KAO.
Regarding claims 95-96 are rejected in view of WD3 (for example sub-section 9.3.3.1) which is presented as an admitted prior-art “specification [0040]-[0045] [0051] and Fig. 3”, wherein the value of the counter of the coefficient with absolute value greater than 1 “coeff_abs_level_greater1 flag” is limited or constrained to 4. 
KAO teaches limiting the counter to 3 (Fig. 9). It is KSR obvious to try other values (limit the counter to 3) where the predictable results would be to reduce the number of contexts while decreasing the coding efficiency (KAO [0007][0008]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422.  The examiner can normally be reached on Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419